UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Health Care Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2011 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments: Putnam Global Health Care Fund The fund's portfolio 11/30/10 (Unaudited) COMMON STOCKS (95.4%)(a) Shares Value Biotechnology (24.3%) Amgen, Inc. (NON) 284,200 $14,974,498 Amylin Pharmaceuticals, Inc. (NON) 478,000 6,125,570 Arqule, Inc. (NON) (S) 390,300 2,119,329 Auxilium Pharmaceuticals, Inc. (NON) (S) 800,800 15,159,144 AVEO Pharmaceuticals, Inc. (NON) 523,100 7,731,418 BioMarin Pharmaceuticals, Inc. (NON) 297,900 8,067,132 Celgene Corp. (NON) 582,300 34,576,974 Complete Genomics, Inc. (NON) 325,280 2,520,920 Dendreon Corp. (NON) 918,270 32,818,970 Dyax Corp. (NON) 992,844 2,243,827 Genzyme Corp. (NON) 992,324 70,673,315 Human Genome Sciences, Inc. (NON) 1,027,500 25,204,575 Idenix Pharmaceuticals, Inc. (NON) (S) 22,569 85,988 Ironwood Pharmaceuticals, Inc. (NON) 688,539 7,360,482 Momenta Pharmaceuticals, Inc. (NON) (S) 380,400 5,801,100 Onyx Pharmaceuticals, Inc. (NON) 85,800 2,526,810 United Therapeutics Corp. (NON) 352,200 22,163,946 WuXi PharmaTech (Cayman), Inc. ADR (China) (NON) (S) 103,500 1,733,625 Chemicals (0.2%) Codexis, Inc. (NON) (S) 270,822 2,551,143 Food (0.6%) Mead Johnson Nutrition Co. Class A 28,500 1,697,745 Synutra International, Inc. (NON) (S) 350,824 4,480,022 Health-care services (13.3%) Aetna, Inc. 877,400 25,988,588 AmerisourceBergen Corp. 431,900 13,324,115 Cardinal Health, Inc. 276,360 9,832,889 CIGNA Corp. 394,700 14,528,907 Coventry Health Care, Inc. (NON) 233,700 5,917,284 McKesson Corp. 169,500 10,831,050 Omnicare, Inc. 224,400 5,174,664 Quest Diagnostics, Inc. 262,800 12,961,296 Sinopharm Group Co. (China) 310,800 1,135,510 Suzuken Co., Ltd. (Japan) 302,800 8,853,124 UnitedHealth Group, Inc. 392,500 14,334,100 WellPoint, Inc. (NON) 359,300 20,027,382 Medical technology (21.1%) Baxter International, Inc. 847,100 41,126,705 Becton, Dickinson and Co. 105,700 8,237,201 Boston Scientific Corp. (NON) 549,900 3,530,358 China Kanghui Holdings, Inc. ADR (China) (NON) (S) 96,439 2,000,145 China Medical Technologies, Inc. ADR (China) (NON) (S) 893,300 10,210,419 Covidien PLC (Ireland) 796,800 33,521,376 CSL, Ltd. (Australia) 343,176 11,488,136 Edwards Lifesciences Corp. (NON) 80,370 5,333,353 Life Technologies Corp. (NON) 395,200 19,682,936 Medtronic, Inc. 1,281,100 42,955,283 Microport Scientific Corp. (China) (NON) 678,000 653,648 St. Jude Medical, Inc. (NON) 527,100 20,393,499 Synthes, Inc. (China) 195 23,868 Thermo Fisher Scientific, Inc. (NON) 124,500 6,332,070 West Pharmaceutical Services, Inc. 189,600 7,189,632 Zimmer Holdings, Inc. (NON) 311,600 15,349,416 Miscellaneous (0.5%) ShangPharma Corp. ADR (China) (NON) 435,284 5,406,227 Pharmaceuticals (34.1%) Abbott Laboratories 942,800 43,849,628 Actelion NV (Switzerland) (NON) 156,743 8,233,597 Astellas Pharma, Inc. (Japan) 322,500 11,569,521 Bayer AG (Germany) 99,969 7,276,279 Chelsea Therapeutics International, Ltd. (NON) (S) 542,574 2,946,177 Eli Lilly & Co. 170,100 5,725,566 GlaxoSmithKline PLC (United Kingdom) 1,218,432 22,994,312 Johnson & Johnson 612,600 37,705,530 Merck & Co., Inc. 1,067,300 36,789,831 Novartis AG (Switzerland) 626,234 33,238,934 Ono Pharmaceutical Co., Ltd. (Japan) 121,500 5,370,685 Pfizer, Inc. 4,985,001 81,205,666 Roche Holding AG (Switzerland) 38,484 5,285,916 Sanofi-Aventis (France) 351,455 21,296,740 Sihuan Pharmaceutical Holdings Group, Ltd. (China) (NON) 1,928,000 1,489,714 Somaxon Pharmaceuticals, Inc. (NON) (S) (AFF) 1,961,700 5,276,973 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 739,265 36,992,821 Retail (1.3%) CVS Caremark Corp. 470,700 14,591,700 Total common stocks (cost $842,284,028) PURCHASED OPTIONS OUTSTANDING (0.0%)(a) Expiration date/ Contract strike price amount Value Human Genome Sciences, Inc. (Put) 12/17/10 20 423,045 $257,338 Total purchased options outstanding (cost $1,335,130) SHORT-TERM INVESTMENTS (9.6%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.23% (d) 45,492,002 $45,492,002 Putnam Money Market Liquidity Fund 0.19% (e) 54,173,761 54,173,761 U.S. Treasury Bills for an effective yield 0.25%, October 20, 2011 (SEGSF) $1,604,000 1,601,108 U.S. Treasury Bills for an effective yield 0.31%, March 10, 2011 (SEGSF) 801,000 800,624 U.S. Treasury Bills for effective yields from 0.18 to 0.23%, December 16, 2010 (SEGSF) 1,274,000 1,273,876 Total short-term investments (cost $103,340,350) TOTAL INVESTMENTS Total investments (cost $946,959,508)(b) FORWARD CURRENCY CONTRACTS at 11/30/10 (aggregate face value $124,746,744) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation Bank of America, N.A. Euro Buy 12/15/10 $31,214,350 $33,273,997 $(2,059,647) Citibank, N.A. British Pound Buy 12/15/10 27,873,422 28,666,736 (793,314) Danish Krone Buy 12/15/10 14,555,260 15,694,479 (1,139,219) Credit Suisse AG Japanese Yen Buy 12/15/10 18,312,545 18,978,004 (665,459) HSBC Bank USA, National Association Australian Dollar Buy 12/15/10 15,362,211 15,769,035 (406,824) JPMorgan Chase Bank, N.A. Swiss Franc Buy 12/15/10 12,058,380 12,364,493 (306,113) Total WRITTEN OPTIONS OUTSTANDING at 11/30/10 (premiums received $846,090) (Unaudited) Contract Expiration date/ amount strike price Value Human Genome Sciences, Inc. (Call) $423,045 12/17/10 $30.00 $58,169 Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through November 30, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $1,078,000,986. (b) The aggregate identified cost on a tax basis is $951,441,370, resulting in gross unrealized appreciation and depreciation of $230,484,844 and $49,528,202, respectively, or net unrealized appreciation of $180,956,643. (NON) Non-income-producing security. (AFF) Transactions during the period with companies in which the fund owned at least 5% of the voting securities were as follows: Purchase Sales Dividend Affiliates cost proceeds income Value SOMAXON PHARMACEUTICALS INC $13,620,769 $ $ $5,276,973 Totals $ $ (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $43,678,821. The fund received cash collateral of $45,492,002 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $21,708 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $69,030,048 and $56,145,069, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $18,001,950 to cover certain derivatives contracts. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 79.2 % Switzerland 4.3 Israel 3.4 Ireland 3.0 Japan 2.3 United Kingdom 2.1 China 2.0 France 2.0 Australia 1.0 Germany 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 300,000 on purchased and written options contracts for the reporting period. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,171,407 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $2,886,599. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $2,551,143 $ $ Consumer staples 20,769,467 Health care 959,512,129 40,560,338 Miscellaneous 5,406,227 Total common stocks Purchased options outstanding 257,338 Short-term investments 54,173,761 49,167,610 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(5,370,576) $ Written options (58,169) Totals by level $ $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging Market value Market value instruments under ASC 815 Foreign exchange contracts $ $5,370,576 Equity contracts 257,338 58,169 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Health Care Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 27, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 27, 2011
